Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1.  Applicant’s election without traverse of Group I in the reply filed on December 01, 2021 is acknowledged.
                                               Status of the Application
2. Claims 1-8 and 10-20 are considered for examination. Claim 9 has been withdrawn from further consideration as being drawn to nonelected group.
                                                          Priority
3. This application filed on May 26, 2020 claims benefit of US 62/852,390 filed on May 24, 2019.
                                           Objection to the Specification
4.   The disclosure is objected to because of the following informalities:
(i) The use of the term (FAM, Iowa black FQ) which is a trade name or a mark used in commerce, has been noted in this application (see at least para 0020-0021, claims 7-8, 19-20). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 
The trademarks are not accompanied by generic terminology.
(ii)  Claims 10-16 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2-8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  
(iii)  claim 1 recites ‘such second stem region’ . Amending the claim to recite ‘‘said second stem region’ is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.   The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim 18-20 recite  ‘ the kit of claim 14’.  The meets and bounds of the claims are unclear and 
6.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
7.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jia et al. (US 2016/0040242).
     Jia et al. teach a beacon-mediated Exponential Amplification Reaction (BEAR) system, and a kit of clams 1, 17, comprising;
        a polynucleotide beacon comprising:- a polynucleotide hairpin (HP), comprising: a first overhang region comprising a fluorophore quencher conjugated to the 5’end of said first overhang region, a first stem region positioned 3’ to the first overhang region, a target binding region positioned 3’ to the first stem region, a second stem region positioned 3’ to the loop region, such second stem region complementary to the first stem region, and a second overhang region positioned 3’ to the second stem region 
- a fluorophore-conjugated polynucleotide (FS), comprising a fluorophore moiety conjugated to the 3’end of said polynucleotide, said fluorophore-conjugated polynucleotide is adapted to reversibly bind to said first overhang region of said polynucleotide hairpin (HP), and said first stem region and loop region of said polynucleotide hairpin (HP) (para 0056, 0069, 0006, 0017, 0100: indicating on probe of light-on/lights-off probe pair), 
     a polynucleotide primer configured to reversibly bind to a primer binding region that overlaps with said second stem region and said second overhang region of said polynucleotide hairpin (HP) when a target polynucleotide in a sample reversibly binds to said loop region of said polynucleotide hairpin (HP), or when an unbound fluorophore-conjugated polynucleotide (FS) reversibly binds to said first stem region and said loop region of said polynucleotide hairpin (HP) (para 0006, 0013-0015, 0017, 0047-0048, 0101); and  a polypeptide with DNA polymerase activity (para 0017, 0101).
  With reference to claim 2, 10, Jia et al. teach that wherein each said first overhang region, said first stem region, said loop region, said second stem region, or said primer binding region comprises one or more nucleotide domains (para 0009, 0026).
  With reference to claim 3, 11, Jia et al. teach that the concentration of the polynucleotide hairpin (HP) is in excess of the concentration of the fluorophore-conjugated polynucleotide (FS) (para 0101: indicating 5:1 blocker and ‘on’ probe). 

   With reference to claims 7-8, 15-16, 19, 20, Jia et al. teach that the fluorophore is FAM and quencher is Iowa Black FQ (para 0099-0100). For all the above the claims are anticipated.
                                                     Conclusion
           No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637